Third District Court of Appeal
                               State of Florida

                      Opinion filed November 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                     Nos. 3D21-0185, 3D21-0379
        Lower Tribunal Nos. 20-179 AP, 20-180 AP, 19-28249CC
                         ________________


               Baptist Hospital of Miami, Inc., et al.,
                                 Appellants,

                                     vs.

        Imperial Fire and Casualty Insurance Company,
                                  Appellee.



     Appeals from the County Court for Miami-Dade County, Lody Jean,
Judge.

      Isicoff Ragatz, and Eric D. Isicoff and Matthew L. Lines; Douglas H.
Stein, P.A., and Douglas H. Stein; and Jimenez, Hart & Mazzitelli, LLP, and
Carlos Jimenez, for appellants.

      McFarlane Dolan & Prince, and William J. McFarlane, III and Michael
K. Mittelmark (Coral Springs), for appellee.


Before SCALES, MILLER, and BOKOR, JJ.
     PER CURIAM.

     Constrained by our precedent, we affirm the order on appeal. See

O.A.G. Corp. v. Britamco Underwriters, Inc., 707 So. 2d 785, 787 (Fla. 3d

DCA 1998), abrogated on other grounds by Caufield v. Cantele, 837 So. 2d

371 (Fla. 2002); Guarantee Ins. Co. v. Worker’s Temp. Staffing, Inc., 61 So.

3d 1233, 1235 (Fla. 5th DCA 2011).




                                     2